SMITH, Circuit Judge.
This case involves substantially the same questions presented in the case of Simeon Hallowell, Appellant, v. John M. Commons, Acting Indian Agent, etc., et al. (No. 3923) 210 Fed. 793, 127 C. C. A. 343. In that case the property in controversy was the allotment to Jacob Hallowed, while in this it is the allotment to his brother, Benjamin Hallowed, the father of Simeon Hallowed and of Sarah Hallowed Walker. In this case Sarah Hallowed Walker claims as the direct heir of her father, while in the other case she claimed as a collateral heir of her uncle. It is claimed that she could not inherit at ad from her uncle, but that her right to inherit from her father is dependent upon how far her father had recognized her as his child, and whether he had recognized her as provided by the laws of Nebraska with reference to inheritances.
The view entertained by this court as shown by its opinion in No. 3923 is adverse to appellant on this question, and covers ad matters necessary to pass on here; and, under the rule laid down in the opinion in that case the decree of the District Court is affirmed.